ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.
Examiner's amendments I - II
Examiner’s amendments to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

I. Examiner's amendment rejoining claims and canceling the restriction requirement
The 8/27/2021 restriction requirement is canceled and claims 6-7 and 19-20 are rejoined.  No claims remain withdrawn.
In view of the cancelation of the restriction requirement as to the rejoined inventions, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)

II. Examiner's amendment to the application title
The 6/3/2022 listing of claims is further amended as follows:
A) In claim 1, at the second page of the claim, in the second to last "wherein" clause, amend to: "wherein [[in]] a difference..." and
 B) In claim 18, amend to "...step C) input information of the subject [[for]] further comprises an algorithmic..."


Reasons for allowance
6/3/2022 claims 1-13 and 15-25, as further amended above, are allowed for the reasons of record and as summarized here.  (Claims 14 and 26-27 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. as cited in the now withdrawn rejection as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination loop of physical sample collection and analysis, calculation and physical provision of nutritional supplements, including the particularly recited matrix calculations. 

Regarding 35 USC 101
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application (MPEP 2106.04(d) and (d)(1)), the improvement in this instance comprising enabling provision of individualized supplements based on the ongoing nutritional status of a subject.  In this regard, Applicant's 6/3/2022 remarks at p. 13 support withdrawal of the rejection.
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 2nd consideration relating to treatment integrating possible judicial exceptions into a practical application, the treatment in this instance comprising at least the recited providing particular nutritional supplements according to practice of any possible JEs in the preceiding steps.  Also, the JE-controlled looping of the physical steps contibutes to the withdrawal of the rejection.  In this regard, Applicant's 6/3/2022 remarks at p. 13 support withdrawal of the rejection.


Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631